COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Humphreys and Clements
Argued at Salem, Virginia


JEFFREY LYNN COFFEY
                                           MEMORANDUM OPINION * BY
v.   Record No. 2912-01-3              JUDGE RUDOLPH BUMGARDNER, III
                                              JANUARY 28, 2003
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF AUGUSTA COUNTY
                       Thomas H. Wood, Judge

          Frank A. Mika for appellant.

          Margaret W. Reed, Assistant Attorney General
          (Jerry W. Kilgore, Attorney General, on
          brief), for appellee.


     The trial court convicted Jeffrey Lynn Coffey of possession

of methamphetamine and possession of a firearm while in

possession of drugs.   He contends the magistrate lacked probable

cause to issue the search warrant for his residence.     He also

maintains the evidence was insufficient to prove he possessed

methamphetamine.   Finding no error, we affirm.

     When reviewing the denial of a motion to suppress, we

consider evidence in the light most favorable to the

Commonwealth.   Fore v. Commonwealth, 220 Va. 1007, 1010, 265

S.E.2d 729, 731 (1980).     Augusta County deputies accompanied

Waynesboro police officers to execute an arrest warrant and


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
search warrant.   The city warrant charged felony embezzlement

and authorized a search of the defendant's home, which was in

the county.

     During a search incident to the arrest, the officers

discovered a vial of marijuana on the defendant's person.      The

defendant consented to a search of his house for drugs and told

the officers his safe contained additional marijuana.   On top of

the safe the officers found a vial of marijuana and a baggie

with an off-white powder that they later determined to be .38

grams of methamphetamine.   Inside the safe the officers found

more marijuana.   The defendant admitted the marijuana and safe

were his, but denied possessing the methamphetamine.

     The defendant contends the affidavit for the search warrant

was insufficient because it did not establish the informer's

reliability or show why evidence of the embezzlement would be

found in his residence.   The zone vice-president for Cmart

convenience stores, who was responsible for investigating

embezzlements, investigated the loss of $15,000 from the

Waynesboro store that the defendant managed.   He determined

several recorded bank deposits had never been made and the

defendant had under-reported gas sales and had altered the

store's books.    The defendant's job included verifying the

accuracy of store receipts.   The company's investigator reported

his findings to Waynesboro police.   A police investigator

corroborated the report by interviewing other store employees,
                              - 2 -
and then prepared an affidavit recounting the facts developed by

the store and the police.   A magistrate issued a felony arrest

warrant charging embezzlement and a search warrant for the

defendant's residence.

     In determining whether an affidavit is sufficient to

support the issuance of a search warrant, we look to the

totality of circumstances and give "great deference . . . to the

magistrate's finding of probable cause."     Derr v. Commonwealth,

242 Va. 413, 421, 410 S.E.2d 662, 666 (1991).    Our role is to

"ensure that the magistrate had a substantial basis for . . .

conclud[ing] that probable cause existed."     Illinois v. Gates,

462 U.S. 213, 238-39 (1983) (internal quotations and citations

omitted).

     We conclude the affidavit provided ample basis for the

magistrate to find probable cause that the defendant committed

embezzlement and that a search of his residence would uncover

evidence of that offense.   The source of the information was the

company vice-president responsible for investigating

embezzlements.   The investigating police officer corroborated

the company's investigation.   The magistrate could reasonably

believe the investigator's information and could reasonably

infer that the defendant would have evidence of the embezzlement

at his home.

     The search was lawful for two additional reasons.     The

officer's reliance on the search warrant came within the good
                              - 3 -
faith exception to the exclusionary rule.    Polston v.

Commonwealth, 255 Va. 500, 504, 498 S.E.2d 924, 926 (1998).

Finally, the officers were lawfully present in the defendant's

house while executing an arrest warrant issued on probable

cause.    They discovered marijuana on the defendant's person and

obtained his consent to search his residence for other drugs.

     The defendant contends the evidence was insufficient to

prove possession of methamphetamine.   The Commonwealth must show

the defendant was aware of both the presence and character of

the drug and that it was subject to his dominion and control.

Drew v. Commonwealth, 230 Va. 471, 473, 338 S.E.2d 844, 845

(1986).

     The defendant owned the house.    He kept a locked safe in

the closet of his master bedroom.   He kept his guns in a gun

cabinet and the keys to the cabinet in that room.   He knew the

combination to the safe and opened it for the police.     He told

the police he kept additional marijuana in the safe, and they

found marijuana inside the safe.    They also found it on top of

the safe along with methamphetamine.   The trial court had

photographs of the room when assessing the testimony about the

defendant's relationship with the master bedroom.

     The defendant's proximity to the drug and ownership of the

premises are circumstances to consider in determining whether he

exercised dominion and control over the drug and "necessarily

knows of the presence, nature and character of a substance that
                              - 4 -
is found there."     Burchette v. Commonwealth, 15 Va. App. 432,

435, 425 S.E.2d 81, 83 (1992).    In addition, "possession need

not be exclusive."     Josephs v. Commonwealth, 10 Va. App. 87, 99,

390 S.E.2d 491, 497 (1990).    The facts and circumstances of this

case support a reasonable inference that the defendant knew of

the presence and character of the methamphetamine and exercised

dominion and control over it.

     The defendant argued his nephew had been sleeping in the

master bedroom while renovating the adjoining bathroom.    He

suggested that the methamphetamine might belong to the nephew

because he was high when the officers arrived.    The inferences

drawn from proven facts are factual matters to be determined by

the fact finder, and the trial court rejected that inference.

Archer v. Commonwealth, 26 Va. App. 1, 12-13, 492 S.E.2d 826,

832 (1997).   "An hypothesis of innocence must arise from the

evidence rather than from the imagination of defense counsel."

Goins v. Commonwealth, 251 Va. 442, 467, 470 S.E.2d 114, 130

(1996).   The trial court also rejected the defendant's testimony

that he did not own the methamphetamine.     Black v. Commonwealth,

222 Va. 838, 842, 284 S.E.2d 608, 610 (1981); Sandoval v.

Commonwealth, 20 Va. App. 133, 138, 455 S.E.2d 730, 732 (1995).

     Accordingly, we affirm the conviction.

                                                          Affirmed.




                                 - 5 -